DETAILED ACTION
Status of Application: Claims 1-16 are present for examination at this time.  
Claims 1-4 and 9-12 are rejected.
The present application is being examined under the pre-AIA  first to invent provisions. 
This action follows a Patent Trial and Appeal Board reversal of the previous rejection of record.  Any and all arguments or reasoning contained in the Examiner’s Answer mailed on 11/25/2019 are hereby incorporated by reference.
Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, these claims usage of the exact non-standard alternative channels (to a Physical Keep Alive Channel) for uplink setup combined with Uplink specific mobility IDs was found to be outside the prior art, i.e., novel and non-obvious.
Information Disclosure Statement
The information disclosure statement submitted on 7/8/2021 has been considered by the Examiner and made of record in the application file.

INTERVIEW
On August 24, 2021, Examiner spoke with Applicant’s representative Ross Viguet to discuss that a prior art search returned at least once reference that read on the claim limitations upon which PTAB based its reversal.  That reference is:  “Cell Access Method, Apparatus, and System by Hu, US2016/0142957A1 (“Hu”).  Examiner provided Mr. Viguet with that reference number and the relevant paragraph numbers ¶¶283, 293 inter alia.  Examiner explained the relevance and asked Mr. Viguet to reach out to the Applicant to see if they would wish to embrace the identified allowable subject matter via Examiner’s amendment to dispose of this case. Examiner set a one week time limit for a response.  On August 27, Mr. Viguet left a voicemail message with Examiner that Applicants declined the opportunity to amend and would prefer an office 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable 


With regard to claims 1 and 9 while Pelletier discloses a method for and apparatus related to providing uplink based mobility operation of user equipment (UE) operable in a wireless network, the method comprising:
obtaining, by the UE, uplink-based (UL-based) … specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”, specifically “The SPS-C-RNTI may be used to activate a semi-persistent downlink allocation on a PDSCH or uplink grant on a PUSCH in the WTRU-specific search space.”); and
utilizing, by the UE, the UL-based mobility specific ID information for decoding signals transmitted to the UE in operation of the uplink mobility procedure (Pelletier at ¶60 where such information is used for “decoding”.)
Pelletier does not explicitly state that which is known in the art of communications as taught by Nair. Nair discloses: wherein the UL-based mobility specific ID is assigned to the UE from a pool of UL-based mobility specific IDs generated for the uplink mobility procedure (Nair at ¶37 where the system creates a database, i.e., a pool, of identifiers it has created for uplink access for access terminals.)
Reasons to Combine: Nair at ¶¶6-7 states that due to access terminals such as mobile 

Per the PTAB decision of 5/28/2021, the missing limitation from the references above is “a UE obtaining UL-based mobility specific ID information as part of an uplink mobility” (Board decision at page 6), specifically that the references did not teach “uplink mobility procedure” (Board Decision at pages 7-8) because the procedures therein did not involve a “UE is moving within the wireless network”
	Thus neither Pelletier nor Nair explicitly states that which is known in the art of communications as taught by Hu.  Hu discloses: 
[that the procedure is an] uplink mobility procedure facilitating mobility of the UE in the wireless network (Hu at ¶¶4, 139, 195-198, inter alia, where the problem being solved in Hu is that the reselection process therein is an alternative type of procedure to establish an uplink connection, when normal uplink procedures don’t work.  Hu at figure 4 and ¶139 discloses where the system uses a specialized uplink alternative procedure to achieve cell reselection, and uses cell specific identities).  This would be an uplink procedure.  ¶¶195-198 discloses where the system takes the moving speed of the user equipment into account for that cell reselection (uplink mobility) procedure.
Reasons to Combine: The references are from similar fields of endeavor in that they involve cell reselection for controlling connectivity to a network.  As PTAB has observed in this case, the Pelletier reference does not seem to take into account (i.e. explicitly disclose) the possibility of the WRTUs (note to one of ordinary skill in the art a WRTU is another name for a cellular, or mobile phone) moving.  As one of ordinary skill in the art knows a mobile phone can often be in motion.  Therefore, it would have been obvious to 
With regard to claims 2 and 10, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method of claim 1 further comprising:
utilizing, by the UE, the UL-based mobility specific ID information to provide information for decoding at least one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) transmitted by an access node of the wireless network in operation of the uplink mobility procedure, wherein signals of the at least one of the PDCCH or PDSCH decoded utilizing the UL-based mobility specific ID comprise random access responses (RARs) or paging signals (Pelletier at ¶61 where the PDCCH channel is used as part of the process and paging notifications are decoded).
With regard to claims 3 and 11, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method of claim 1, further comprising:
obtaining, by the UE, the UL-based mobility specific ID information when the UE is configured for uplink based mobility operation of the uplink mobility procedure (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”.);
With regard to claims 4 and 12, Pelletier in view of Nair and further in view of Hu discloses a method for and apparatus related the method claim 3, wherein the UL-based mobility specific ID information is received by the UE in a mobility configuration message of the uplink mobility procedure when the UE transits from downlink based mobility-' to uplink based mobility' (Pelletier at ¶¶61, 64 where the system monitors for grants both uplink and downlink and ¶¶120-121 where the system transitions from uplink to downlink and vice-versa.  Note that the claim as written does not require that 

Claims 1-4 and 9-12 are also rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Controlling Connectivity To A Network” by Pelletier et al., US2012/0281566  (“Pelletier”) in view of “Allocating Network Identifiers To Access Terminals” by Nair and Feder US2011/0310822 (“Nair”), and further in view of “Transmission/Reception Method Of Base Station, D2d Communication Method, and Apparatus Supporting The D2d Communication Method” by Lee et al., US2016/0044710A1”

With regard to claims 1 and 9 while Pelletier discloses a method for and apparatus related to providing uplink based mobility operation of user equipment (UE) operable in a wireless network, the method comprising:
obtaining, by the UE, uplink-based (UL-based) … specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”, specifically “The SPS-C-RNTI may be used to activate a semi-persistent downlink allocation on a PDSCH or uplink grant on a PUSCH in the WTRU-specific search space.”); and
utilizing, by the UE, the UL-based mobility specific ID information for decoding 

Pelletier does not explicitly state that which is known in the art of communications as taught by Nair. Nair discloses: wherein the UL-based mobility specific ID is assigned to the UE from a pool of UL-based mobility specific IDs generated for the uplink mobility procedure (Nair at ¶37 where the system creates a database, i.e., a pool, of identifiers it has created for uplink access for access terminals.)
Reasons to Combine: Nair at ¶¶6-7 states that due to access terminals such as mobile phones operation across many different types of networks and in different types of modes (WiMAX and 802.16 modes) there is a need in the art for more streamlined identifiers that are dynamic and can be generated for a given situation, e.g., specific types of connections such as uplinks. Pelletier at ¶32 mentions operating in such an environment.  Therefore it would have been obvious to one of ordinary skill in the art who would want to streamline the identifiers in Pelletier when applied in a WiMAX environment to combine the techniques in Nair with Pelletier.
Per the PTAB decision of 5/28/2021, the missing limitation from the references above is “a UE obtaining UL-based mobility specific ID information as part of an uplink mobility” (Board decision at page 6), specifically that the references did not teach “uplink mobility procedure” (Board Decision at pages 7-8) because the procedures therein did not involve a “UE is moving within the wireless network”
	Thus Neither Pelletier nor Nair explicitly states that which is known in the art of communications as taught by Lee.  Lee discloses: 
Obtaining… uplink-based (UL-based) mobility specific identification (ID) information as part of an uplink mobility procedure facilitating mobility of the UE in the wireless network (Lee at ¶¶66-67 and Table where the uplink synchronization signal can contain, inter alia, cell ID information, device ID information, and mobility information including that the central control device UE is moving.)
Reasons to Combine: Pelletier and Lee are from similar fields of endeavor, setting up uplink communications.  Pelletier at ¶¶62, 63, and 70 discusses how proper timing alignment (synchronization) is needed for the uplink.  Lee at ¶8 echoes this sentiment.  Lee provides for a system where more information can be used during setup to improve the synchronization of the channel (e.g., including mobility/speed information along with device IDs.), which per ¶67 of Lee allows the terminal to “rapidly obtain the information”. Therefore it would have been obvious to one of ordinary skill in the art to combine Lee with Peleltier to achieve quicker and better synchronization.
With regard to claims 2 and 10, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method of claim 1 further comprising:
utilizing, by the UE, the UL-based mobility specific ID information to provide information for decoding at least one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) transmitted by an access node of the wireless network in operation of the uplink mobility procedure, wherein signals of the at least one of the PDCCH or PDSCH decoded utilizing the UL-based mobility specific ID comprise random access responses (RARs) or paging signals (Pelletier at ¶61 where the PDCCH channel is used as part of the process and paging notifications are decoded).
With regard to claims 3 and 11, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method of claim 1, further comprising:
obtaining, by the UE, the UL-based mobility specific ID information when the UE is configured for uplink based mobility operation of the uplink mobility procedure (Pelletier at ¶¶57-61 where the WRTU, another name for a UE, searches through the data frames for its own identifier.  These identifiers are then used for determining the capabilities of the WRTU and making assignments of resources in the system to the WRTU.  ¶61 describes in great detail where the system uses these identifiers to provision various channels and control aspects including “uplink grant[s]”.);
With regard to claims 4 and 12, Pelletier in view of Nair and further in view of Lee discloses a method for and apparatus related the method claim 3, wherein the UL-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rafael Pérez-Gutiérrez whose telephone number is (571) 272-7915.  The examiner can normally be reached on M-Th 9:30 am - 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        
/Diego Gutierrez/Director, Technology Center 2600